--------------------------------------------------------------------------------

Exhibit 10.2


SEPARATION OF EMPLOYMENT AGREEMENT


This SEPARATION OF EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
by Steve Larkin (“Employee”) and Charles & Colvard, Ltd. (the “Company”).
 
Employee was employed by the Company as its Chief Revenue Officer pursuant to an
employment agreement between Employee and the Company dated May 6, 2013, as
amended by the First Amendment to Employment Agreement dated March 8, 2016 (the
“Employment Agreement”).  The employment relationship between the Company and
Employee terminated as of the Effective Resignation Date defined herein.
 
The Company is willing to provide Employee the severance benefits described
herein in exchange for his entering into this Agreement, and the parties desire
to terminate their employment relationship on mutually agreeable terms and avoid
all litigation relating to the employment relationship and its termination.


Employee represents that he has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.


In consideration of the above and the mutual promises set forth below, Employee
and the Company agree as follows:


1.         RESIGNATION.    Employee tenders, and the Company accepts, Employee’s
voluntary resignation from all positions with the Company and its affiliates,
such voluntary resignation to be effective January 10, 2017 (“Effective
Resignation Date”).  After the Effective Resignation Date, the Employee will not
represent himself as being a current employee, representative or agent of the
Company or any affiliate thereof for any purpose and will immediately remove all
such representations from social media sites.


As of the Effective Resignation Date, the Employment Agreement shall terminate
and neither party shall have any further obligations thereunder except that
Employee specifically acknowledges and agrees that his obligations under
paragraphs 8 (Definitions), 9 (Covenant Not to Compete), 10 (Confidentiality),
11 (Proprietary Information) and 21 (Publication) of the Employment Agreement
shall continue after the termination of that Employment Agreement in accordance
with their terms; provided, however, that the references to “fashion jewelry” in
subparagraph 8 (e) of the Employment Agreement shall be deleted and Employee
agrees that unless the Company expressly consents otherwise, he will be
restricted from working for any organization that currently sells moissanite
gemstones or jewelry, including any such organizations that are Company
competitors or partners.


By signing this Agreement, Employee represents that he has been fully paid for
all time worked and received all salary and all other amounts of any kind due to
him from the Company with the sole exception of (a) the payments payable under
this Agreement, and (b) any accrued and vested benefits payable pursuant to the
Company’s employee benefit plans.
 

--------------------------------------------------------------------------------

2.         SEVERANCE BENEFITS.


A.         Severance Pay.  The Company will pay Employee severance pay in a
gross  amount of One Hundred Ninety Thousand Dollars ($190,000) (less applicable
taxes and withholdings), payable as follows:  (i) one installment of One Hundred
Twenty-Five Thousand Dollars ($125,000) (less applicable withholdings) on the
first regular payroll date following the fourth day after this Agreement becomes
effective as stated in paragraph 5 below and (ii) the remaining Sixty-Five
Thousand Dollars ($65,000) (less applicable withholdings) paid in three
substantially equal installments one each on April 21, 2017, May 19, 2017, and
June 30, 2017, unless otherwise required pursuant to paragraph 10.


B.          COBRA Premium Assistance.  If Employee timely and properly elects
continuation coverage under the Company’s group health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), then the Company will
provide Employee with an additional sum of Four Thousand Six Hundred Eight
Dollars and Eighteen Cents ($4,608.18), an amount equal to the COBRA premiums
for coverage for him and his eligible dependents (less an amount equal to the
active employee contribution, if any) for the 6-month period immediately
following the Effective Resignation Date, payable in a lump sum at the time the
first installment provided in subparagraph A above is paid.
 
Payment under this subparagraph 2B shall be made in a lump sum but in no event
later than the last day of the calendar year following the year in which the
expenses were incurred.  Under no circumstances will Employee be entitled to a
cash payment or other benefit in lieu of the payment of the actual COBRA premium
cost.  The amount of expenses eligible for payment during any calendar year
shall not be affected by the amount of expenses eligible for payment in any
other calendar year.


C.          Equity Award Acceleration. The Company has agreed to accelerate
vesting as to 25,000 options granted under the Company’s 2008 Stock Incentive
Plan. Those options and all options granted during Employee’s employment
including 125,000 options previously granted and currently held by Employee
shall be exercisable as set forth in the applicable option agreement, except
that such options shall be exercisable through January 10, 2022. Employee
understands that, as a result of such extension, any options not exercised by
Employee on or before April 10, 2017  may no longer qualify as incentive stock
options within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended. The Company has also agreed to waive the forfeiture of 75,000 shares
of restricted stock granted under the Company’s 2008 Stock Incentive Plan, and
the restrictions on such restricted stock shall lapse effective January 10,
2017.


 The severance and other benefits afforded under this Agreement are in lieu of
any other compensation or benefits, excluding vested retirement benefits, to
which Employee otherwise might be entitled, and payment of the severance and
other benefits is conditioned upon Employee’s compliance with the terms of this
Agreement and all surviving terms of the Employment Agreement (including but not
limited to paragraphs 8, 9, 10, 11 and 21).
 

--------------------------------------------------------------------------------

3.         RELEASE.


A.          In consideration of the benefits conferred by this Agreement,
EMPLOYEE (ON BEHALF OF HIMSELF AND HIS ASSIGNS, HEIRS AND OTHER REPRESENTATIVES)
RELEASES THE COMPANY AND ITS RELATED PARTIES (DEFINED BELOW) (“RELEASEES”) FROM
ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE
AGAINST THE COMPANY, ITS PREDECESSORS, SUBSIDIARIES OR AFFILIATES relating to
his employment with the Company and separation therefrom arising before the
execution of the Agreement to the fullest extent permitted by law, including but
not limited to claims:


(i) for discrimination, harassment or retaliation arising under federal, state
or local laws prohibiting age (including but not limited to claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended), sex, national
origin, race, religion, disability, veteran status or other protected class
discrimination, harassment or retaliation for protected activity;
 
(ii) for compensation and benefits (including but not limited to claims under
the Employee Retirement Income Security Act of 1974 (“ERISA”), Fair Labor
Standards Act of 1938 (“FLSA”), Family and Medical Leave Act of 1993 (“FMLA”),
all as amended, and similar federal, state, and local laws and claims under any
other Company policy, plan or program, including the Charles & Colvard, Ltd.
2008 Stock Incentive Plan and the incentive plans and programs thereunder;
 
(iii) under federal, state or local law of any nature whatsoever (including but
not limited to constitutional, statutory, tort, express or implied contract or
other common law); and


(iv) for attorneys’ fees.
 
Provided, however, the release of claims set forth in this Agreement does NOT:
 
(v)  apply to claims for workers’ compensation benefits, vested retirement
benefits or unemployment benefits filed with the applicable state agencies or
where otherwise prohibited by law;
 
(vi)  bar a challenge under the Older Workers Benefit Protection Act of 1990
(OWBPA) to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement; or
 
(vii)  prohibit Employee from filing a charge with or participating in an
investigation by the U.S. Equal Employment Opportunity Commission, Securities
and Exchange Commission (SEC), Financial Industry Regulatory Authority (FINRA)
or other self-regulatory or governmental agency with jurisdiction concerning the
terms, conditions and privileges of employment or jurisdiction over the
Company’s business or assisting with an investigation conducted internally by
the Company; provided, however, that by signing this Agreement, Employee waives
the right to, and shall not seek or accept, any monetary or other relief of any
nature whatsoever in connection with any such charges, investigations or
proceedings except as follows:  This Agreement does not limit Employee’s right
to receive an award for information provided to the SEC, FINRA, or any other
securities regulatory agency or authority.
 

--------------------------------------------------------------------------------

B.          Employee will not sue the Releasees on any matters relating to his
employment or separation therefrom arising before the execution of this
Agreement (with the sole exception of claims and challenges set forth in
subparagraph A (v) through (vi) above), or join as a party with others who may
sue on any such claims, or opt-in to an action brought by others asserting such
claims, and in the event that Employee is made a member of any class asserting
such claims without his knowledge or consent, Employee shall opt out of such
action at the first opportunity.
 
C.          The Releasees which Employee is releasing by signing this Agreement 
include:  the Company and its predecessors, successors, and assigns and its
and/or their past, present and future owners, parents, subsidiaries, affiliates,
predecessors, successors, assigns, officers, directors, employees, employee
benefit plans (together with all plan administrators, trustees, fiduciaries and
insurers) and agents.


4.         COMPANY INFORMATION AND PROPERTY.
 
A.          Employee shall not at any time after his employment terminates
disclose, use or aid third parties in obtaining or using any confidential or
proprietary Company information nor access or attempt to access any Company
computer systems, networks or any resources or data that resides thereon.


Confidential or proprietary information is information relating to the Company
or any aspect of its business which is not generally available to the public,
the Company’s competitors, or other third parties, or ascertainable through
common sense or general business or technical knowledge; however, nothing in
this paragraph or in this Agreement or in the agreements referenced in
subparagraph C below is intended, nor shall be construed, to (i) prohibit
Employee from any communications to, or participation in any investigation or
proceeding conducted by, any governmental agency referenced in paragraph 3, (ii)
interfere with, restrain, or prevent Employee communications regarding wages,
hours, or other terms and conditions of employment, or (iii) prevent Employee
from otherwise engaging in any legally protected activity.  Moreover,
notwithstanding the foregoing or any other provision in this Agreement, Employee
cannot be held criminally or civilly liable under any federal or state trade
secret law if he discloses a trade secret (iv) to federal, state, or local
government officials, to his attorneys, or in a sealed court document, for the
purpose of reporting or investigating a suspected violation of the law, or (v)
to his attorneys or in a sealed court document in connection with a lawsuit for
retaliation by an employer for reporting a suspected violation of the law.


B.          All records, files or other materials maintained by or under the
control, custody or possession of the Company or its agents in their capacity as
such shall be and remain the Company’s property and Employee shall return all
such property.  By signing this Agreement, Employee represents that:
 

--------------------------------------------------------------------------------

   (i)          Employee has returned all the Company property (including, but
not limited to, jewelry issued by the Company to Employee under open memo orders
dated September 24, 2015 and November 19, 2015 (except for item 377201); credit
cards; keys; company car; cell phone; air card; access cards; thumb drive(s),
laptop(s), personal digital devices and all other computer hardware and
software; records, files, documents, manuals, and other documents in whatever
form they exist, whether electronic, hard copy or otherwise and all copies,
notes or summaries thereof and turned over all passwords or access codes which
he created, received or otherwise obtained in connection with his employment);
 
 (ii)          Employee has not deleted any emails, files or other information
from any Company computer or device prior to his return of the property; and
 
 (iii)          Employee has permanently deleted any Company information that
may reside on his personal computer(s), other devices or accounts and, if
requested by the Company, has submitted all personal computers, phones and other
devices which he used for Company business, and has identified all personal
accounts on which Company information has been placed and related passwords, to
a third party vendor, as may be designated by the Company, for inspection and
removal of any Company-related information.


C.           Nothing in this Agreement shall relieve Employee from any
obligations under any other previously executed confidentiality, proprietary
information or secrecy agreements.  All such agreements shall continue to be in
full force and effect upon the execution of this Agreement subject to the
clarification set forth in subparagraph A above.
 
5.         RIGHT TO REVIEW AND REVOKE.  The Company delivered this Agreement to
Employee on March 8, 2017 by email delivery to his counsel and desires that he
have adequate time and opportunity to review and understand the consequences of
entering into it.  Accordingly, the Company advises him to consult with his
attorney prior to executing it and that he has twenty-one (21) days within which
to consider it.  In the event that Employee does not return an executed copy of
this Agreement to Kimberly J. Korando, Smith Anderson Blount Dorsett Mitchell &
Jernigan, L.L.P., 150 Fayetteville Street, Suite 2300, Raleigh, North Carolina
27601 by no later than the twenty-second (22nd) calendar day after receiving it,
this Agreement and the obligations of the Company herein shall become null and
void.  Employee may revoke this Agreement during the seven (7) day period
immediately following his execution of it.  The Agreement will not become
effective or enforceable until the revocation period has expired.  To revoke the
Agreement, a written notice of revocation must be delivered to Kimberly J.
Korando at the above address.
 
6.         CONFIDENTIALITY AND NONDISPARAGEMENT. Employee shall keep the terms
and provisions of this Agreement confidential, and Employee represents and
warrants that since receiving this Agreement he has not disclosed, and going
forward will not disclose, the terms and conditions of this Agreement to third
parties, except as follows:  (i) he may reveal the terms and provisions of this
Agreement to members of his immediate family or to an attorney whom he may
consult for legal advice, or representatives of any governmental agency
referenced in paragraph 3A, provided that such persons agree to maintain the
confidentiality of the Agreement, (ii) he may disclose the terms and provisions
of this Agreement to the extent such disclosure is required by law, and (iii) he
may state that his separation from employment with the Company was voluntary and
it would not be appropriate to make further comment.  Employee shall not comment
about the circumstances leading to his voluntary resignation, except as
expressly permitted by paragraphs 3 and 4 of this Agreement.
 

--------------------------------------------------------------------------------

Employee represents and warrants that since receiving this Agreement, he (i) has
not made, and going forward will not make, disparaging, defaming or derogatory
remarks about the Company or its products, services, business practices,
directors, officers, managers or employees to anyone; nor (ii) taken, and going
forward will not take, any action that may impair the relations between the
Company and its vendors, customers, employees, or agents or that may be
detrimental to or interfere with, the Company or its business.  Nothing in this
section nor in this Agreement is intended, nor shall be construed, to prohibit
Employee from any communications to, or participation in any investigation or
proceeding conducted by, any governmental agency referenced in paragraph 3A.
 
The Company’s Board of Directors members and officers will not disparage
Employee to third parties.  Nothing in this section is intended, nor shall be
construed, to prohibit these individuals from any communications to, or
participation in any investigation or proceeding conducted by, any governmental
agency referenced in paragraph 3A, or complying with terms of a lawfully issued
subpoena or sworn testimony in litigation.


7.         COOPERATION.  The parties agree that certain matters in which
Employee has been involved during his employment may necessitate his cooperation
with the Company in the future.  Accordingly, to the extent reasonably requested
by the Company, Employee shall cooperate with the Company in connection with
such matters.  The Company shall reimburse Employee for reasonable expenses
incurred in connection with such cooperation as well as the approved time
incurred by Employee at a rate of $200/hour.  Such reimbursement shall be made
as soon as administratively feasible after substantiation of the expenses, which
normally occurs within sixty (60) days of receipt, but in no event later than
the last day of the calendar year following the year in which the expenses were
incurred.  Under no circumstances will Employee be entitled to any payment or
other benefit in lieu of such reimbursement.  The amount of expenses eligible
for reimbursement during any calendar year shall not be affected by the amount
of expenses eligible for reimbursement in any other calendar year.


8.         INJUNCTIVE RELIEF.  Because of the unique nature of the confidential
information, Employee understands and agrees that the Company will suffer
irreparable harm in the event that Employee fails to comply with any of
Employee’s obligations under paragraph 4 of this Agreement and that monetary
damages will be inadequate to compensate the Company for such breach. 
Accordingly, Employee agrees that the Company will, in addition to any other
remedies available to it at law or in equity, be entitled to injunctive relief
to enforce the terms of paragraph 4 of this Agreement.
 

--------------------------------------------------------------------------------

9.         OTHER.  Except as expressly provided in this Agreement, (a) this
Agreement supersedes all other understandings and agreements, oral or written,
between the parties and constitutes the sole agreement between the parties with
respect to its subject matter, (b) no representations, inducements, promises or
agreements, oral or written, have been made by any party or by anyone acting on
behalf of any party, which are not embodied in this Agreement, and (c) no
agreement, statement or promise not contained in the Agreement shall be valid or
binding on the parties.  No change or modification of this Agreement shall be
valid or binding on the parties unless such change or modification is in writing
and is signed by the parties. Employee’s or the Company’s waiver of any breach
of a provision of this Agreement shall not waive any subsequent breach by the
other party. If a court of competent jurisdiction holds that any provision or
sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement.


This Agreement is intended to avoid all litigation relating to Employee’s
employment with the Company and his separation therefrom; therefore, it is not
to be construed as the Company’s admission of any liability to him, liability
which the Company denies.
 
This Agreement shall apply to, be binding upon and inure to the benefit of the
parties’ successors, assigns, heirs and other representatives and be governed by
North Carolina law (without regard to its conflicts of laws provisions) and the
applicable provisions of federal law, including but not limited to ADEA.


10.       SECTION 409A OF THE INTERNAL REVENUE CODE.
 
(a)          Parties’ Intent. The parties intend that the provisions of this
Agreement comply with Section 409A of the Code and the regulations thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
Employee to incur any additional tax or interest under Section 409A, the Company
shall, upon the specific request of Employee, use its reasonable business
efforts to in good faith reform such provision to comply with Code Section 409A;
provided, that to the maximum extent practicable, the original intent and
economic benefit to Employee and the Company of the applicable provision shall
be maintained, and the Company shall have no obligation to make any changes that
could create any additional economic cost or loss of benefit to the Company. The
Company shall timely use its reasonable business efforts to amend any plan or
program in which Employee participates to bring it in compliance with Section
409A.
 
(b)          Separation from Service.  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement relating
to the payment of any amounts or benefits upon or following  a termination of
employment unless such termination also constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service.
 
(c)          Separate Payments.  Each installment payment required under this
Agreement shall be considered a separate payment for purposes of Section 409A.
 

--------------------------------------------------------------------------------

(d)          Delayed Distribution to Key Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder, in the Company’s sole
discretion, that Employee is a Key Employee of the Company on the date
Employee’s employment with the Company terminates and that a delay in benefits
provided under this Agreement is necessary to comply with Code Section
409A(A)(2)(B)(i), then any severance payments and any continuation of benefits
or reimbursement of benefit costs provided by this Agreement, and not otherwise
exempt from Section 409A, shall be delayed for a period of six (6) months
following the date of termination of Employee’s employment (the “409A Delay
Period”).  In such event, any severance payments and the cost of any
continuation of benefits provided under this Agreement that would otherwise be
due and payable to Employee during the 409A Delay Period shall be paid to
Employee in a lump sum cash amount in the month following the end of the 409A
Delay Period.  For purposes of this Agreement, “Key Employee” shall mean an
employee who, on an Identification Date (“Identification Date” shall mean each
December 31) is a key employee as defined in Section 416(i) of the Code without
regard to paragraph (5) thereof.  If Employee is identified as a Key Employee on
an Identification Date, then Employee shall be considered a Key Employee for
purposes of this Agreement during the period beginning on the first April 1
following the Identification Date and ending on the following March 31.
 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.


EMPLOYEE REPRESENTS THAT HE HAS CAREFULLY READ THE ENTIRE AGREEMENT, UNDERSTANDS
ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.



 
/s/ Steve Larkin
 
3/9/2017
 
Steve Larkin
 
Date
         
CHARLES & COLVARD, LTD.
             
By:
/s/ Suzanne Miglucci
 
3/9/2017
 
Name:
Suzanne Miglucci
 
Date
 
Title:
President and Chief Executive Offier 

 
 

--------------------------------------------------------------------------------